Affirmed; Opinion Filed August 19, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00362-CR
                                      No. 05-18-00363-CR
                                      No. 05-18-00364-CR
                                JOHN F. SEAY, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Myers
       John F. Seay appeals his March 6, 2018 convictions for theft of property valued at less than

$2500 with two prior theft convictions, possession of less than one gram of cocaine, and credit

card or debit card abuse. After appellant pleaded guilty under plea bargain agreements with the

State, the trial court found him guilty and assessed punishment at one year in county jail for each

offense, to be served concurrently. The trial court certified that each case was a plea bargain but

matters were raised by written motion filed and ruled on before trial and that appellant had the

right to appeal each. Appellant then filed timely pro se notices of appeal on March 29, 2018.

       Although he was initially appointed appellate counsel, appellant later filed a pro se motion

asking to dismiss counsel and proceed pro se. We abated the appeals for a hearing; the trial court

held a hearing and made findings of fact. On December 3, 2018, we adopted the trial court’s
findings that appellant appeared and wanted to represent himself pro se; appellant’s waiver of

appointed counsel was made competently, voluntarily, knowingly, and intelligently; after the trial

court admonished appellant on the dangers and disadvantages of self-representation on appeal,

appellant appeared fully aware of the same; and appellant was capable of representing himself in

a manner that would not harm the interests of himself or the State; and appellant’s self-

representation could be accomplished without obstructing the orderly procedure of his appeals or

without interfering with the fair administration of justice. We then ordered his brief due January

2, 2019. Over the months that followed, the Court granted numerous extensions on the brief. We

discussed these extensions and the events that caused them in an order dated May 2, 2019.

Specifically:

       [o]n January 25, 2019 appellant filed a letter explaining that he was unable to file a
       brief because he had been arrested in Arizona for violating parole and he had lost
       access to all of his legal materials. By order entered February 6, 2019, the Court
       granted appellant an extension and ordered his brief filed within thirty days. On
       February 21, 2019, appellant requested a second extension. By order entered
       February 27, 2019, the Court granted appellant thirty days to file his brief. On
       March 27, 2019, appellant filed a motion seeking a third extension on his brief and
       a motion seeking to compel his former appellate counsel to “surrender a copy of
       entire appellate record.” By order dated April 1, 2019, the Court denied the motion
       to compel, but ordered the Clerk of the Court to furnish appellant with a copy of
       the appellate record. The April 1, 2019 order also ordered appellant to file his brief
       within thirty days and cautioned him that the Court would not grant any further
       extensions absent extenuating circumstances.

       In our May 2, 2019 order, we granted appellant an additional thirty days but cautioned him

that we would order the cases submitted without appellant’s brief if he did not file his brief by that

date. No brief was filed, and we ordered the cases submitted without a brief. See Lott v. State,

874 S.W.2d 687, 688 n.2 (Tex. Crim. App. 1994) (holding that where an appellant chooses to

appear pro se and has been warned of the dangers of pro se representation on appeal, court need

not remand for a hearing under rules of appellate procedure); Burton v. State, 267 S.W.3d 101,

103 (Tex. App.—Corpus Christi 2008, no pet.) (no hearing required when appellant representing

                                                 –2–
himself fails to file appellate brief despite warnings; appellate court’s review of record is limited

to fundamental errors); Coleman v. State, 774 S.W.2d 736, 738‒39 (Tex. App.—Houston [14th

Dist.] 1989, no pet.) (same).

       Absent a brief, no issues are before us. In the interest of justice, we reviewed the cases for

fundamental errors but found none.

       We affirm the trial court’s judgments.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
180362F.U05




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN F. SEAY, Appellant                           On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00362-CR         V.                     Trial Court Cause No. F17-44837-P.
                                                   Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of August, 2019.




                                             –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN F. SEAY, Appellant                           On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00363-CR        V.                      Trial Court Cause No. F17-44838-P.
                                                   Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of August 2019.




                                             –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN F. SEAY, Appellant                           On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00364-CR         V.                     Trial Court Cause No. F17-44846-P.
                                                   Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 19th day of August, 2019.




                                             –6–